IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 887
                                                    :
         ORDER APPROVING THE                        :         SUPREME COURT RULES
         AMENDMENT OF                               :
         PENNSYLVANIA RULE OF                       :         DOCKET
         EVIDENCE 803(3)                            :




                                                ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2021, upon the recommendation of the
Committee on Rules of Evidence; the proposal having been submitted without publication
pursuant to Pa.R.J.A. 103(a):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rule of Evidence 803(3) is amended in the attached form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective January 1, 2022.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.